DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 3, 4, 11, 15, 16, 19 and 20 are objected to because of the following informalities:  
Claim 3 discloses the acronym “FEC” in line 2. For clarity and consistency, it is suggested to revise the limitation to include the phrase that is abbreviated by using the acronym, e.g., (Forward error correction (FEC)).  
Claims 4, 15, 16, 19 and 20 disclose similar limitations and are therefore objected for the same reason as indicated above.

Claim 11 discloses the acronym “MCS” in line 2. For clarity and consistency, it is suggested to revise the limitation to include the phrase that is abbreviated by using the acronym, e.g., (modulation and coding scheme (MCS)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 12-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (hereinafter Lee), U.S. Publication No. 2010/0199140.

As per claim 1, Lee discloses a method of retransmission for downlink transmission [fig. 1, 5, Abstract, a method of retransmission for downlink transmission (method for transmitting data (retransmitting the multi-user data))], comprising: 
receiving multiple feedback signals corresponding to a transmission failure [fig. 1, 5, paragraphs 0009, 0010, 0052, 0053, 0056, receiving multiple feedback signals corresponding to a transmission failure (plurality of UEs connected to the BS; the plurality of UEs simultaneously transmit the ACK signal and the NACK signal; a NACK signal through a NACK channel when an error is detected)] from multiple terminals corresponding to point-to-multipoint transmission [fig. 1, paragraphs 0009, 0025, 0042, 0052, 0056, from multiple terminals corresponding to point-to-multipoint transmission (received data is multi-user data; multi-user data of a plurality of UEs)]; 
generating retransmission data in response to the multiple feedback signals [fig. 1, 5, paragraphs 0009, 0056, generating retransmission data in response to the multiple feedback signals (retransmitting the multi-user data when receiving the NACK signal)]; and 
transmitting the retransmission data to the multiple terminals [paragraphs 0049, 0053, 0056, transmitting the retransmission data to the multiple terminals (a plurality of UEs connected to the BS; BS transmits new multi-user data)].

As per claim 2, Lee discloses the method of claim 1, 
wherein generating the retransmission data is configured to generate the retransmission data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of a code block in which the transmission failure occurs [paragraphs 0003, 0042, 0043, 0050, 0051, wherein generating the retransmission data is configured to generate the retransmission data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of a code block in which the transmission failure occurs (FEC can be applied to each code block; errors in received data are corrected by appending an extra error correction code to information bits; errors are corrected through data retransmission)].

As per claim 3, Lee discloses the method of claim 2, wherein generating the retransmission data comprises: 
generating additional code blocks using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol [fig. 4, 5, paragraphs 0042, 0043, 0050, generating additional code blocks using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]; and 
generating the retransmission data using bits through which the additional code blocks are able to be restored [fig. 5, paragraphs 0006, 0026, 0052, 0056, generating the retransmission data using bits through which the additional code blocks are able to be restored (only erroneous portion may be retransmitted or additional redundant information may be attached to the retransmitted data (based on NACK information))].

As per claim 12, Lee discloses the method of claim 1, wherein generating the retransmission data comprises: 
determining a retransmission group using the multiple feedback signals [fig. 4, 6, paragraphs 0004, 0035, 0043, 0049, 0050, 0053, determining a retransmission group using the multiple feedback signals (transmit a NACK signal for multi-user data of a plurality of UEs)]; and 
generating the retransmission data using additional bits for respective code blocks included in the retransmission group [fig. 4, 6, paragraphs 0004, 0035, 0043, 0049, 0050, 0053, generating the retransmission data using additional bits for respective code blocks included in the retransmission group (appending an extra error correction code to information bits)].

As per claim 13, Lee discloses a base station of a wireless communication system [fig. 1, paragraph 0021, a base station of a wireless communication system (wireless communication system includes a base station (BS) 10)], comprising: 
at least one processor; an RF unit controlled by the processor and configured to transmit/receive a wireless signal; and memory connected with the processor and configured to store at least one instruction executed by the processor [fig. 1, 5, paragraphs 0021, 0022, 0024, 0074, at least one processor; an RF unit controlled by the processor and configured to transmit/receive a wireless signal; and memory connected with the processor and configured to store at least one instruction executed by the processor (BS 10 may include a plurality of receivers and a plurality of transmitters; function as described above can be performed by a processor)], 
wherein the at least one instruction is configured to receive multiple feedback signals corresponding to a transmission failure [fig. 1, 5, paragraphs 0009, 0010, 0052, 0053, 0056, receive multiple feedback signals corresponding to a transmission failure (plurality of UEs connected to the BS; the plurality of UEs simultaneously transmit the ACK signal and the NACK signal; a NACK signal through a NACK channel when an error is detected)] from multiple terminals corresponding to point-to-multipoint transmission [fig. 1, paragraphs 0009, 0025, 0042, 0052, 0056, from multiple terminals corresponding to point-to-multipoint transmission (received data is multi-user data; multi-user data of a plurality of UEs)], to generate retransmission data in response to the multiple feedback signals [fig. 1, 5, paragraphs 0009, 0056, generate retransmission data in response to the multiple feedback signals (retransmitting the multi-user data when receiving the NACK signal)], and to transmit the retransmission data to the multiple terminals [paragraphs 0049, 0053, 0056, transmit the retransmission data to the multiple terminals (a plurality of UEs connected to the BS; BS transmits new multi-user data)].

As per claim 14, Lee discloses the base station of claim 13, 
wherein the retransmission data is data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of a code block in which the transmission failure occurs [paragraphs 0003, 0042, 0043, 0050, 0051, wherein the retransmission data is data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of a code block in which the transmission failure occurs (FEC can be applied to each code block; errors in received data are corrected by appending an extra error correction code to information bits; errors are corrected through data retransmission)].

As per claim 15, Lee discloses the base station of claim 14, wherein: 
the retransmission data is generated using bits through which additional code blocks are able to be restored [fig. 5, paragraphs 0006, 0026, 0052, 0056, the retransmission data is generated using bits through which additional code blocks are able to be restored (only erroneous portion may be retransmitted or additional redundant information may be attached to the retransmitted data (based on NACK information))], and 
the additional code blocks are generated using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol [fig. 4, 5, paragraphs 0042, 0043, 0050, the additional code blocks are generated using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]; and 

As per claim 18, Lee discloses a terminal of a wireless communication system [fig. 1, paragraph 0021, a terminal of a wireless communication system (wireless communication system includes at least one user equipment (UE) 20)], comprising: 
at least one processor; an RF unit controlled by the processor and configured to transmit/receive a wireless signal; and memory connected with the processor and configured to store at least one instruction executed by the processor [fig. 1, 5, paragraphs 0021, 0022, 0024, 0074, at least one processor; an RF unit controlled by the processor and configured to transmit/receive a wireless signal; and memory connected with the processor and configured to store at least one instruction executed by the processor (UE 20 may include a plurality of receivers and a plurality of transmitters; function as described above can be performed by a processor)], 
wherein the at least one instruction is configured to transmit a feedback signal corresponding to a transmission failure of first transmitted data, to receive retransmission fig. 1, 5, paragraphs 0009, 0010, 0052, 0053, 0056, transmit a feedback signal corresponding to a transmission failure of first transmitted data, to receive retransmission data corresponding to the feedback signal (plurality of UEs connected to the BS; the plurality of UEs simultaneously transmit the ACK signal and the NACK signal; a NACK signal through a NACK channel when an error is detected)], and to restore a code block corresponding to the transmission failure using the retransmission data [fig. 5, paragraphs 0006, 0026, 0052, 0056, restore a code block corresponding to the transmission failure using the retransmission data (only erroneous portion may be retransmitted or additional redundant information may be attached to the retransmitted data (based on NACK information))], the retransmission data being data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of the code block in which the transmission failure occurs [paragraphs 0003, 0042, 0043, 0050, 0051, the retransmission data being data for increasing a probability that multiple code blocks included in a transport block will be successfully decoded, regardless of the code block in which the transmission failure occurs (FEC can be applied to each code block; errors in received data are corrected by appending an extra error correction code to information bits; errors are corrected through data retransmission)].

As per claim 19, Lee discloses the terminal of claim 18, wherein: 
the retransmission data is generated using bits through which additional code blocks are able to be restored [fig. 5, paragraphs 0006, 0026, 0052, 0056, the retransmission data is generated using bits through which additional code blocks are able to be restored (only erroneous portion may be retransmitted or additional redundant information may be attached to the retransmitted data (based on NACK information))], and 
the additional code blocks are generated using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol [fig. 4, 5, paragraphs 0042, 0043, 0050, the additional code blocks are generated using physical-layer CB-level FEC in which each of the multiple code blocks is represented as a single information symbol (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]; and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Li et al., U.S. Publication No. 2020/0028523.

As per claim 4, Lee discloses the method of claim 3, 
wherein the additional code blocks generated through the physical-layer CB-level FEC [fig. 4, 5, paragraphs 0042, 0043, 0050, wherein the additional code blocks generated through the physical-layer CB-level FEC (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]
Lee does not explicitly disclose wherein the additional code blocks correspond to respective parity symbols.
However, Li teaches wherein the additional code blocks correspond to respective parity symbols [fig. 5, paragraphs 0005-0007, 0015, 0262, 0263, wherein the additional code blocks correspond to respective parity symbols (LDPC coding)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee by including respective parity symbols as taught by Li because it would provide the Lee’s method with the enhanced capability of ensuring excellent performances such as high throughput, high flexibility and low complexity [Li, paragraph 0015].

As per claim 16, Lee discloses the base station of claim 15, 
wherein the additional code blocks generated through the physical-layer CB-level FEC [fig. 4, 5, paragraphs 0042, 0043, 0050, wherein the additional code blocks generated through the physical-layer CB-level FEC (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]
Lee does not explicitly disclose wherein the additional code blocks correspond to respective parity symbols.
fig. 5, paragraphs 0005-0007, 0015, 0262, 0263, wherein the additional code blocks correspond to respective parity symbols (LDPC coding)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Lee by including respective parity symbols as taught by Li because it would provide the Lee’s station with the enhanced capability of ensuring excellent performances such as high throughput, high flexibility and low complexity [Li, paragraph 0015].

As per claim 20, Lee discloses the terminal of claim 19, 
wherein the additional code blocks generated through the physical-layer CB-level FEC [fig. 4, 5, paragraphs 0042, 0043, 0050, wherein the additional code blocks generated through the physical-layer CB-level FEC (multiplexing is performed in an upper layer (e.g., a MAC layer) of a physical layer; information block is encoded into one code; segmented code blocks can be separately encoded and can be applied with the FEC)]
Lee does not explicitly disclose wherein the additional code blocks correspond to respective parity symbols.
However, Li teaches wherein the additional code blocks correspond to respective parity symbols [fig. 5, paragraphs 0005-0007, 0015, 0262, 0263, wherein the additional code blocks correspond to respective parity symbols (LDPC coding)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the terminal described in Lee by including respective parity symbols as taught by Li because it would provide the Lee’s Li, paragraph 0015].

Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Li, and in further view of Marinier et al., (hereinafter Marinier), U.S. Publication No. 2019/0068318.

As per claim 5, Lee discloses the method of claim 4, Lee does not explicitly disclose wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks.
However, Marinier teaches wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks [paragraphs 0092, 0096, 0100, 0114, 0115, wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks (maximum value for the size of each block may be configured; code block size may also be constrained)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee by including additional code blocks with a length that is equal to a length of a longest code block as taught by Marinier because it would provide the Lee’s method with the enhanced capability of allowing flexible transmission timing [Marinier, paragraph 0092].

As per claim 6, Lee discloses the method of claim 5, 
paragraphs 0004, 0026, 0048, 0052, 0056, 0071, wherein the retransmission data is used to restore the code block corresponding to the transmission failure using CB-level decoding performed by including results of decoding of previously transmitted code blocks (previous data is combined with retransmitted data; erroneous portion may be retransmitted or additional redundant information may be attached to the retransmitted data)].

As per claim 17, Lee discloses the base station of claim 16, Lee does not explicitly disclose wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks.
However, Marinier teaches wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks [paragraphs 0092, 0096, 0100, 0114, 0115, wherein each of the additional code blocks has a length that is equal to a length of a longest code block, among the multiple code blocks (maximum value for the size of each block may be configured; code block size may also be constrained)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the station described in Lee by including additional code blocks with a length that is equal to a length of a longest code block as taught by Marinier because it would provide the Lee’s station with the enhanced capability of allowing flexible transmission timing [Marinier, paragraph 0092].

Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Li, in view of Marinier, and in further view of Stevens, U.S. Patent No. 7,924,761.

As per claim 7, Lee discloses the method of claim 6, Lee does not explicitly disclose wherein the CB-level decoding is decoding on a binary erasure channel (BEC) in which code blocks and additional code blocks, corresponding to the transmission failure, are treated as erased.
However, Stevens teaches wherein the CB-level decoding is decoding on a binary erasure channel (BEC) in which code blocks and additional code blocks, corresponding to the transmission failure, are treated as erased [col. 4, lines 13-26, col. 7, lines 28-37, col. 13, lines 64-67, col. 14, lines 1-13, wherein the CB-level decoding is decoding on a binary erasure channel (BEC) in which code blocks and additional code blocks, corresponding to the transmission failure, are treated as erased (binary block erasure channels; erasure code transmissions; using an erasure FEC)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Lee by including a binary erasure channel as taught by Stevens because it would provide the Lee’s method with the enhanced capability of improving multicast efficiency [Stevens, col. 7, lines 35-37].

As per claim 8, Lee discloses the method of claim 7, 
paragraphs 0026, 0052, 0053, 0068, wherein the code block corresponding to the transmission failure is restored using code blocks that are successfully decoded (data is successfully received since no error is detected from decoded data)].

As per claim 9, Lee discloses the method of claim 8, 
wherein the multiple feedback signals include a number of code blocks corresponding to the transmission failure [fig. 5, 6, paragraphs 0040, 0047, 0052, 0053, 0057, 0068, wherein the multiple feedback signals include a number of code blocks corresponding to the transmission failure (NACK signal is generated by assigning a different code)].

As per claim 10, Lee discloses the method of claim 8, further comprising: 
transmitting a control signal corresponding to the retransmission data to the multiple terminals [fig. 5, paragraphs 0048-0053, transmitting a control signal corresponding to the retransmission data to the multiple terminals (BS transmits the UL HARQ NACK channel allocation information to the UE)], 
wherein the control signal includes information corresponding to a number of additional code blocks [fig. 5, paragraphs 0048-0053, 0055, wherein the control signal includes information corresponding to a number of additional code blocks (BS transmits data to the UE)].

As per claim 11, Lee discloses the method of claim 8, 
wherein the multiple terminals calculate a number of additional code blocks using MCS information and physical-layer resource information corresponding to the retransmission data [paragraphs 0032, 0033, 0050, wherein the multiple terminals calculate a number of additional code blocks using MCS information and physical-layer resource information corresponding to the retransmission data (HARQ MAP message may have a different modulation and code rate)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herrmann, U.S. Publication No. 2018/0014163, illustrates blocking of NACK transmissions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469